UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-1915



JAMES SONG NKUO,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.




                             No. 06-2262



JAMES SONG NKUO,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.



On Petitions for Review of Orders of the Board of Immigration
Appeals. (A96-089-115)


Submitted:   July 23, 2007                 Decided:   August 17, 2007
Before WILKINSON and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petitions denied by unpublished per curiam opinion.


Ronald D. Richey, LAW OFFICE OF RONALD D. RICHEY, Rockville,
Maryland, for Petitioner.   Peter D. Keisler, Assistant Attorney
General, Emily Anne Radford, Assistant Director, Patrick J. Glen,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

           In these consolidated appeals, James Song Nkuo, a native

and citizen of Cameroon, seeks to challenge two decisions of the

Board of Immigration Appeals (“Board”).           In No. 06-1915, Nkuo

challenges the Board’s order affirming the immigration judge’s

decision   denying   his   applications   for   asylum,   withholding   of

removal, and protection under the Convention Against Torture.

Because the Board affirmed the immigration judge’s order without

opinion, we treat the immigration judge’s reasoning as that of the

Board’s in our review.      8 C.F.R. § 1003.1(e)(4) (2007); Haoua v.

Gonzales, 472 F.3d 227, 231 (4th Cir. 2007).

           To obtain reversal of a determination denying eligibility

for relief, an alien “must show that the evidence he presented was

so compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”      INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).     We have reviewed the evidence of record and

conclude that Nkuo fails to show that the evidence compels a

contrary result.     Accordingly, we cannot grant the relief that he

seeks.

           Additionally, we uphold the immigration judge’s denial of

Nkuo’s request for withholding of removal.       “Because the burden of

proof for withholding of removal is higher than for asylum—even

though the facts that must be proved are the same—an applicant who

is ineligible for asylum is necessarily ineligible for withholding


                                 - 3 -
of removal under [8 U.S.C.] § 1231(b)(3) [(2000)].”                   Camara v.

Ashcroft, 378 F.3d 361, 367 (4th Cir. 2004).           Because Nkuo fails to

show that he is eligible for asylum, he cannot meet the higher

standard for withholding of removal.

              Nkuo challenges the immigration judge’s denial of his

claim for protection under the Convention Against Torture. We hold

that substantial evidence supports the immigration judge’s finding

that   Nkuo    failed    to   meet   the   standard   for    relief   under   the

Convention Against Torture.          To secure such relief, an applicant

must establish that “it is more likely than not that he or she

would be tortured if removed to the proposed country of removal.”

8 C.F.R. § 1208.16(c)(2) (2007).           We find that Nkuo failed to make

the requisite showing before the immigration court.

              Finally, in No. 06-2262, Nkuo petitions for review of a

decision      of   the   Board   denying   his   motion     to   reopen   removal

proceedings. We have reviewed the record and the Board’s order and

find that the Board did not abuse its discretion in denying Nkuo’s

motion to reopen.          See 8 C.F.R. § 1003.2(a) (2007); Barry v.

Gonzales, 445 F.3d 741, 744 (4th Cir. 2006), cert. denied, 127 S.

Ct. 1147 (2007).

              Accordingly, we deny the petitions for review for the

reasons stated by the Board.               We dispense with oral argument

because the facts and legal contentions are adequately presented in




                                      - 4 -
the materials before the court and argument would not aid the

decisional process.



                                             PETITIONS DENIED




                            - 5 -